Citation Nr: 1606149	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-25 004A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for breast cancer.




REPRESENTATION

Veteran represented by:	Disabled American Veterans








INTRODUCTION

The Veteran served on active duty from November 1984 to November 2006.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2015 statement, the Veteran requested a video conference hearing before a member of the Board.  As such has not been scheduled, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




